     Case 2:20-cv-00514-GMN-VCF Document 21 Filed 03/08/21 Page 1 of 5


 1   SOED
     RICHARD HARRIS, ESQ.
 2   Nevada Bar No. 505
     CHARLES S. JACKSON, ESQ.
 3   Nevada Bar No. 13158
     RICHARD HARRIS LAW FIRM
 4   801 South Fourth Street
     Las Vegas, Nevada 89101
 5   Telephone: (702) 444-4444
     Facsimile: (702) 444-4455
 6   Email: Charlie@richardharrislaw.com
     Attorneys for Plaintiff
 7

 8                                     UNITED STATES DISTRICT COURT

 9                                          DISTRICT OF NEVADA

10
     PATRIC LAMB, individually;                             CASE NO.: 2:20-cv-00514-GMN-VCF
11
                              Plaintiff,
12
                                 vs.
13                                                          STIPULATION AND ORDER TO
                                                            EXTEND DISCOVERY DEADLINES
14   TARGET CORPORATION, A Foreign
15   Corporation; DOES 1-20 and ROE BUSINESS                (Second Request)
     ENTITIES 1-20;
16
                              Defendants.
17
              Plaintiff, PATRIC LAMB, by and through his attorney of record, Charles S. Jackson, Esq., of
18
     the Richard Harris Law Firm, and Defendant, TARGET CORPORATION, by and through its
19
     attorneys of record, Loren S. Young, Esq. and Caroline Roske Reilly, Esq. of LINCOLN,
20
     GUSTAFSON & CERCOS, LLP hereby agree and stipulate to extend discovery as follows.
21
     1.       Summary of Discovery Completed
22
          •   The parties exchanged initial NRCP 16.1 disclosures of witnesses and exhibits;
23
          •   The parties have each propounded, and responded to, written discovery;
24        •   Plaintiff provided HIPAA-compliant authorizations and Defendant has obtained Plaintiff’s
25            medical records;
26        •   The Parties have deposed Plaintiff Patric Lamb; and
27        •   The Parties have disclosed initial experts.
28
      Case 2:20-cv-00514-GMN-VCF Document 21 Filed 03/08/21 Page 2 of 5
                                                     Case No.: 2:20-cv-00514-GMN-VCF
                                                        Patric Lamb v. Target Corporation
 1
     2.        Discovery to be Completed
 2
           •   The Parties need time to obtain records from the social security administration and conduct
 3
               additional depositions of the FRCP 30(b)(6) Designee for Defendant Target Corporation,
 4             percipient witness Jim McKenzie, as well as the Experts disclosed in this matter.
 5   3.        Reasons why Discovery Was Not Completed
 6             As evidenced by the foregoing, the necessary discovery has commenced. The lockdowns and
 7   closings related to the COVID-19 pandemic have created a situation where obtaining records is
 8   difficult, if not near impossible, especially governmental records. Consequently, additional time is
 9   necessary in order to complete the remaining discovery. Furthermore, given the current restriction on
10   travel and/or personal contact necessitated by the COVID-19 pandemic, it is anticipated that most of
11   the remaining discovery will not reasonably be able to occur for several months. Specifically, the
12   variation of stay at home orders from state to state has frustrated travel in conducting certain fact
13   witness depositions, party depositions, and Rule 35 examinations. The parties have also met and
14   conferred regarding Plaintiff’s social security disability records and Plaintiff has agreed to provide
15   Target with the SSA Consent for Release of Information Form. The parties agree that this request is
16   not made for the purpose of delay, but to ensure a just adjudication of the case on the merits, and that
17   neither party will be prejudiced by the requested extension.
18
     4.        Current Discovery Deadlines
19
               The discovery dates and deadlines are currently set as follows:
20
           •   Close of Discovery: April 5, 2021
21
           •   Initial Expert Disclosure Deadline: February 2, 2021
22
           •   Rebuttal Expert Disclosure Deadline: March 4, 2021
23
           •   Dispositive Motion Deadline: May 4, 2021
24
           •   Pre-Trial Motion Deadline: June 3, 2021
25
     ///
26

27
     ///
28


                                                    Page 2 of 3
     Case 2:20-cv-00514-GMN-VCF Document 21 Filed 03/08/21 Page 3 of 5
                                                    Case No.: 2:20-cv-00514-GMN-VCF
                                                       Patric Lamb v. Target Corporation
 1
     5.       Proposed Discovery Deadlines
 2
          •   Close of Discovery: June 7, 2021
 3
          •   Dispositive Motion Deadline: July 7, 2021
 4
          •   Pre-Trial Motion Deadline: August 9, 2021
 5
          •   Expert Deadlines: Unchanged
 6

 7
      DATED this 4th day of March, 2021.                  DATED this 1st day of March, 2021.
 8
      RICHARD HARRIS LAW FIRM                             LINCOLN, GUSTAFSON & CERCOS, LLP
 9

10    _/s/ Charles S. Jackson________                     _/s/ Caroline Roske Reilly, Esq.
      CHARLES S. JACKSON, ESQ.                            LOREN S. YOUNG, ESQ.
11    Nevada Bar No. 13158                                Nevada Bar No. 7567
                                                          CAROLINE ROSKE REILLY, ESQ.
      801 South Fourth Street                             Nevada Bar No. 13236
12
      Las Vegas, Nevada 89101                             3960 Howard Hughes Parkway, Suite 200
13    Attorneys for Plaintiff                             Las Vegas, NV 89169
                                                          Attorneys for Defendant
14

15

16            IT IS SO ORDERED:

17            Dated the 5th day of March 2021

18
                                                    ____________________________________
19                                                  UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28


                                                 Page 3 of 3
                    Case 2:20-cv-00514-GMN-VCF Document 21
From: Caroline Reilly <CReilly@lgclawoffice.com>
                                                        20 Filed 03/08/21
                                                                 03/04/21 Page 4 of 5
Sent: Monday, March 1, 2021 3:29 PM
To: Charlie Jackson <Charlie@richardharrislaw.com>
Cc: Amy Chandler <achandler@richardharrislaw.com>; Loren Young <lyoung@lgclawoffice.com>; Carmen Cherry
<CCherry@lgclawoffice.com>
Subject: RE: SAO to extend Lamb

CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the sender and
know the content is safe.

Looks good. Please e-sign for me.

From: Charlie Jackson <Charlie@richardharrislaw.com>
Sent: Monday, March 1, 2021 3:06 PM
To: Caroline Reilly <CReilly@lgclawoffice.com>
Cc: Amy Chandler <achandler@richardharrislaw.com>; Loren Young <lyoung@lgclawoffice.com>; Carmen Cherry
<CCherry@lgclawoffice.com>
Subject: RE: SAO to extend Lamb

Here you go- is this fine?

Sent from Mail for Windows 10

From: Caroline Reilly
Sent: Thursday, February 25, 2021 11:16 AM
To: Charlie Jackson
Cc: Amy Chandler; Loren Young; Carmen Cherry
Subject: RE: SAO to extend Lamb

CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the sender and
know the content is safe.

Hi Charlie: Would you mind sending over a revised draft?

From: Charlie Jackson <Charlie@richardharrislaw.com>
Sent: Thursday, February 25, 2021 9:35 AM
To: Caroline Reilly <CReilly@lgclawoffice.com>
Cc: Amy Chandler <achandler@richardharrislaw.com>; Loren Young <lyoung@lgclawoffice.com>; Carmen Cherry
<CCherry@lgclawoffice.com>
Subject: RE: SAO to extend Lamb

I’m fine with changes. Can I e-sign for you?

Sent from Mail for Windows 10

From: Caroline Reilly
Sent: Wednesday, February 24, 2021 3:58 PM
To: Charlie Jackson
Cc: Amy Chandler; Loren Young; Carmen Cherry
Subject: RE: SAO to extend Lamb

CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the sender and
know the content is safe.

Hi Charlie:
                   Case 2:20-cv-00514-GMN-VCF Document 21
                                                       20 Filed 03/08/21
                                                                03/04/21 Page 5 of 5
Thanks for drafting this stipulation. My edits are attached. Please let me know if you have any questions.

Sincerely,
Caroline

From: Charlie Jackson <Charlie@richardharrislaw.com>
Sent: Tuesday, February 23, 2021 1:33 PM
To: Caroline Reilly <CReilly@lgclawoffice.com>
Cc: Amy Chandler <achandler@richardharrislaw.com>
Subject: SAO to extend Lamb

Hey Ms. Reilly,

Please find the attached proposed SAO To Extend Discovery we discussed last time we spoke. Please let me know if I can submit
to the Court.

Thank you,

Charles Jackson
Lawyer-Partner
